Electronically Filed
                                                        Supreme Court
                                                        SCPW-11-0000120
                                                        09-MAR-2011
                                                        01:58 PM



                       NO. SCPW-11-00000120


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 ARWIN R. ECHINEQUE, Petitioner,


                                vs.


             HAWAI'I PAROLING AUTHORITY, Respondent.



                        ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Arwin R. Echineque’s


“Complaint” to the intermediate court of appeals, which is


treated as a petition for a writ of mandamus to the supreme


court, it appears that petitioner was sentenced in Cr. No. 06-1­

1633 to five years imprisonment for assault and one year


imprisonment for terroristic threatening, to be served


consecutively.   The Hawaii Paroling Authority’s (HPA) original


minimum term expiration date of August 4, 2011 apparently did not


account for petitioner’s one-year consecutive sentence      for


terroristic threatening and the HPA apparently corrected the


expiration date to August 2, 2012.     Therefore, petitioner fails


to demonstrate a clear and disputable right to relief.      See HRS §


602-5(3) (Supp. 2010) (The supreme court has jurisdiction and

power to issue writs of mandamus directed to public officers to

compel them to fulfill the duties of their offices.); In Re

Disciplinary Bd. Of Hawaii Supreme Court, 91 Hawai'i 363, 368,

984 P.2d 688, 693 (1999) (Mandamus relief is available to compel

an official to perform a duty allegedly owed to an individual

only if the individual’s claim is clear and certain, the

official’s duty is ministerial and so plainly prescribed as to be

free from doubt, and no other remedy is available.).

Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED:   Honolulu, Hawai'i, March 9, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna




                                 2